DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paluri (US 20190197667 A1) in view of Graziosi et al. (US 20120269458 A1).
Regarding Claim 1, Paluri teaches a method with depth image generation (Paragraph 4), comprising: 
receiving an input image (Paragraph 4); 
acquiring a first depth residual image corresponding to the input image by using a first generation model based on a first neural network (Paragraph 5, “. In one embodiment, the color information and low resolution depth information are features extracted from the color images and low resolution depth images, respectively. The additional high resolution depth information of the training data can serve as the ground truth for training the machine learning model. In one embodiment, the high resolution depth information are features extracted from a three dimensional reconstruction of a scene that was generated using data captured by a scene mapping device of the system.”)
generating a first low-resolution depth image corresponding to the first low-resolution image by using a second generation model based on a second neural network (Paragraphs 5-6) and 
generating a target depth image corresponding to the input image, based on the first depth residual image and the first low-resolution depth image (Paragraphs 6-7).
However, Paluri does not explicitly teach generating a first low-resolution image having a resolution lower than a resolution of the input image.
Graziosi et al., however, teaches generating a first low-resolution image having a resolution lower than a resolution of the input image (Paragraph 41).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the depth image generation as taught in Paluri, to include the lower resolution depth images as shown in Graziosi et al. above in order to reduce the bit rate substantially (See Paluri Paragraph 9).
Regarding Claim 2, Paluri and Graziosi et al. teach the method of claim 1, Paluri further teaches the generating of the target depth image comprises: upsampling the first low-resolution depth image to a resolution of the input image; and generating the target depth image by combining depth information of the upsampled first low-resolution depth image and depth information of the first depth residual image (Paragraphs 6-7).
Regarding Claim 3, Paluri and Graziosi et al. teach the method of claim 1, Paluri further teaches the generating of the first low-resolution depth image comprises: acquiring a second depth residual image corresponding to the first low-resolution image using the second generation model; acquiring a second low-resolution depth image corresponding to the second low- resolution image using a third neural network-based third generation model; and generating the first low-resolution depth image based on the second depth residual image and the second low-resolution depth image (Paragraphs 5-7; Paragraphs 12-13; Paragraphs 33-34; Paragraphs 40-47)
However, Paluri does not explicitly teach generating a second low-resolution image having a resolution lower than the resolution of the first low-resolution image.
Graziosi et al., however, teaches generating a second low-resolution image having a resolution lower than the resolution of the first low-resolution image (Paragraphs 40-44).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the depth image generation as taught in Paluri, to include the lower resolution depth images as shown in Graziosi et al. above in order to reduce the bit rate substantially (See Paluri Paragraph 9).
Regarding Claim 4, Paluri and Graziosi et al. teach the method of claim 3, however, Paluri does not explicitly teach that the generating of the second low-resolution image comprises downsampling the first low-resolution image to generate the second low-resolution image.
Graziosi et al., however, teaches the generating of the second low-resolution image comprises downsampling the first low-resolution image to generate the second low-resolution image (Paragraphs 40-44).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the depth image generation as taught in Paluri, to include the lower resolution depth images as shown in Graziosi et al. above in order to reduce the bit rate substantially (See Paluri Paragraph 9).

Regarding Claim 5, Paluri and Graziosi et al. teach the method of claim 3, Paluri further teaches that the generating of the first low-resolution depth image comprises: upsampling the second low-resolution depth image to a resolution of the second depth residual image; and generating the first low-resolution depth image by combining depth information of the upsampled second low-resolution depth image and depth information of the second depth residual image (Paragraphs 40-47).

Regarding Claim 6, Paluri and Graziosi et al. teach the method of claim 3, however Paluri does not explicitly teach that a resolution of the second low-resolution depth image is lower than a resolution of the first low-resolution depth image.
Graziosi et al., however, teaches a resolution of the second low-resolution depth image is lower than a resolution of the first low-resolution depth image (Paragraphs 40-44).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the depth image generation as taught in Paluri, to include the lower resolution depth images as shown in Graziosi et al. above in order to reduce the bit rate substantially (See Paluri Paragraph 9).
Regarding Claim 7, Paluri and Graziosi et al. teach the method of claim 3, however Paluri does not explicitly teach that the second depth residual image comprises depth information of a high-frequency component in comparison to the second low-resolution depth image.
Graziosi et al., however, teaches that a second depth residual image comprises depth information of a high-frequency component in comparison to the second low-resolution depth image (Paragraphs 40-44).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the depth image generation as taught in Paluri, to include the lower resolution depth images as shown in Graziosi et al. above in order to reduce the bit rate substantially (See Paluri Paragraph 9).
Regarding Claim 8, Paluri and Graziosi et al. teach the method of claim 1, Paluri further teaches that the first low-resolution depth image comprises depth information of a low-frequency component in comparison to the first depth residual image (Paragraphs 40-47)
Regarding Claim 9, Paluri and Graziosi et al. teach the method of claim 1, however, Paluri does not explicitly teach that the generating of the first low-resolution image comprises downsampling the input image to generate the first low-resolution image.
Graziosi, however, teaches that the generating of the first low-resolution image comprises downsampling the input image to generate the first low-resolution image (Paragraphs 40-44).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the depth image generation as taught in Paluri, to include the lower resolution depth images as shown in Graziosi et al. above in order to reduce the bit rate substantially (See Paluri Paragraph 9).
Regarding Claim 10, Paluri and Graziosi et al. teach the method of claim 1, Paluri further teaches that the input image comprises a color image or an infrared image (Paragraph 4).
Regarding Claim 11, Paluri and Graziosi et al. teach the method of claim 1, Paluri further teaches that the input image comprises a color image and an input depth image, and wherein, in the acquiring of the first depth residual image, the first generation model uses a pixel value of the color image and a pixel value of the input depth image as inputs, and outputs a pixel value of the first depth residual image (Paragraphs 4-5).
Regarding Claim 12, Paluri and Graziosi et al. teach the method of claim 1, wherein the input image comprises an infrared image and an input depth image, and wherein, in the acquiring of the first depth residual image, the first generation model uses a pixel value of the infrared image and a pixel value of the input depth image as inputs, and outputs a pixel value of the first depth residual image (Paragraphs 4-5; Paragraphs 18-23).
Regarding Claim 13, Paluri and Graziosi et al. teach the method of claim 1,  Paluri further teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (Paragraph 69)
Method claims 14-16 have limitations similar to those rejected in claims 1, 3-6 above, and are rejected for the same reasons of obviousness as used above.
Regarding Claim 17, Paluri and Graziosi et al. teach the method of claim 14,  Paluri further teaches that the generation model comprises a single neural network model (Paragraph 40).
Regarding Claim 18, Paluri teaches a method with depth image generation (Abstract), the method comprising: 
receiving an input image (Paragraph 4); 
acquiring intermediate depth images having a same size using a generation model that is based on a neural network that uses the input image as an input (Paragraphs 40-55); and 
generating a target depth image by combining the acquired intermediate depth images, wherein the intermediate (Paragraphs 40-55).
However, Paluri does not explicitly teach that depth images comprise depth information of different degrees of precision.
Graziosi et al., however, teaches that depth images comprise depth information of different degrees of precision (Paragraph 41).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the depth image generation as taught in Paluri, to include the lower resolution depth images as shown in Graziosi et al. above in order to reduce the bit rate substantially (See Paluri Paragraph 9).
Apparatus claims 19, 20, 22, 23, 25-29 are drawn to the apparatus corresponding to the method claimed in claims 1-3, 5-7, and 9-12 above and are rejected for the same reasons of obviousness as used above. Paluri further teaches an apparatus with depth image generation, comprising: a processor (Paragraph 69)
Regarding Claim 21, Paluri and Graziosi et al. teach the apparatus of claim 20, Paluri further teaches that the combining of the depth information of the upsampled first low-resolution depth image and the depth information of the first depth residual image comprises calculating a weighted sum or a summation of depth values of pixel positions corresponding to each other in the first depth residual image and the upsampled first low- resolution depth image (Paragraphs 40-55).
Regarding Claim 24, Paluri and Graziosi et al. teach the apparatus of claim 23, Paluri further teaches that the combining of the depth information of the upsampled second low-resolution depth image and the depth information of the second depth residual image comprises calculating a weighted sum or a summation of depth values of pixel positions corresponding to each other in the second depth residual image and the upsampled second low-resolution depth image (Paragraphs 40-55).
Apparatus claims 30-32 are drawn to the apparatus corresponding to the method and have otherwise similar limitations as those claimed in claims 6, 14, and 15 above and are rejected for the same reasons of obviousness as used above. Paluri further teaches an apparatus with depth image generation, comprising: a processor (Paragraph 69).
Apparatus claims 33-34 are drawn to the apparatus corresponding to the method and have otherwise similar limitations to other apparatus claims as those claimed in claims 18, and 20-21 above and are rejected for the same reasons of obviousness as used above. Paluri further teaches an apparatus with depth image generation, comprising: a processor (Paragraph 69).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483